Hines, J.,
dissenting. Under the judgment of the court, properly construed, the defendant was sentenced to pay within three days a fine of $350, and all costs of prosecution, and to serve 12 months on the chain-gang. The chain-gang sentence was suspended pending good behaviour. The defendant was to be discharged from the custody of the court upon the payment of said fine. If he did not pay such fine and costs he was to work in the chain-gang for the full term of 12 months. If he paid the fine, he was to be discharged from the custody of the court and officers during good behaviour. It would not be a reasonable construction of this sentence to hold that the judge meant to secure the good behaviour of the defendant only during the period elapsing between the passing of the sentence and the payment of .the fine and costs. It was clearly the purpose of the trial judge to hold a chain-gang sentence over the defendant, in order to secure his good behaviour during the 12 months succeeding the imposition of the sentence. The chain-gang sentence was imposed for two purposes.' One was to enforce the payment of the fine and costs. The other was to secure the good behaviour of the accused, not for the period elapsing between the imposition of the sentence and the payment of the fine, but during the 12-months period. The language that he was to be discharged on payment of the fine and costs means that he was to be discharged from the custody of the court and its officers, but subject to service on the chain-gang if his behaviour was not *690good. If Ms behaviour was not good, then he was to serve the 12-months chain-gang sentence. This case is controlled by the rulings in Cook v. Jenkins, 146 Ga. 704 (92 S. E. 212), and Kemp v. Meads, 162 Ga. 55 (132 S. E. 533).